NOTE: This order is nonprecedential
United Sta1es Court of AppeaIs
for the FederaI Circuit
WILLIAM M. MANOOGIAN,
Petiti0ner, -
V.
DEPARTMENT OF HOMELAND SECURITY,
Respondent. '
2012-3055 .
Petition for review of the Merit Systems Protection
B0ard in case n0. SF0752I10194-I-1.
ON MOTION
ORDER
Willia1n M. Man0ogian files a supplemental motion
for oral argument, which the court treats as a motion to
supplement his opening brief.
Upon consideration thereof,
IT IS ORDERED THATI

MANOOGIAN V. DHS 2
The motion for oral argument, treated as a motion to
supplement his opening brief, is granted to the extent
that the motion shall be transmitted to the merits panel
along with the opening brief
FoR THE COURT
 0 8 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk '
cc: Wil1iam M. Manoogian
David F. D’Alessandris, Esq.
FlLED
S21 U.S. COUF|T DF APPEALS FDH
THE FEDERAL CIRCUlT
FEB U 8 2012
JAN HORBAL¥
CLEHK